Citation Nr: 0736710	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  03-13 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating higher than 20 percent for residuals 
of a low back injury with a herniated nucleus pulposus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1983 to April 1987 and from September 1988 to March 
1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in December 2002, of 
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina. 

In November 2004, the veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A copy of the transcript 
is in the record.  

In March 2006, the Board remanded the claim for further 
evidentiary development.  

The claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The claim was remanded in March 2006 to afford the veteran 
orthopedic and neurological examinations to ascertain the 
current severity of the service-connected low back 
disability.  The examination was adequate to rate the 
disability for the orthopedic manifestations, but the 
neurological findings are not adequate for rating the 
disability under the appropriate diagnostic code for the 
affected nerve. 

Accordingly, the claim is REMANDED for the following action:

1. Schedule the veteran for a VA 
neurological examination to determine the 
degree of neurological impairment, if 
any, due to the residuals of a low back 
injury with a herniated nucleus pulposus.  



The examination should include EMG 
testing of the lower extremities. The 
claims folders should be made available 
to the examiner for review.  

The examiner is asked to describe any 
neurological abnormality in terms of 
mild, moderate, moderately severe, or 
severe incomplete paralysis of the 
affected nerve. 

2. After the above development has been 
completed, readjudicate the claim.  If 
the determination remains adverse, 
furnish the veteran a supplemental 
statement of the case and return the case 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

